PER CURIAM:
Nathaniel Lee Harvey appeals the district court’s orders denying relief on his 42 U.S.C. § 1983 (2000) complaints. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Harvey v. Johnson, No. CA-03-885-2 (E.D.Va. Jan. 5, 2004); Harvey v. Waters, No. CA-04-29-2 (E.D.Va. Feb. 3, 2004); Harvey v. Johnson, No. CA-04-27-2 (E.D. Va. filed Feb. 3, 2004 & entered Feb. 4, 2004); Harvey v. Ehrenworth, No. CA-04-28-2 (E.D. Va. filed Feb. 3, 2004 & entered Feb. 4, 2004). We deny Harvey’s motions for preparation of transcripts, for oral argument, and for review of the records in the clerk’s office. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED